DETAILED ACTION
This action is in response to the RCE filed 06/16/2021 in which claim 1 has been amended; claims 2 and 5 have been canceled; thus claims 1, 3-4 and 6-22 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are now moot because they are directed in their entirety to the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Interpretation
Applicants define a number of terms in the specification and claims as detailed and interpreted below. If Applicants’ do not agree with the below definitions as interpreted they are invited to argue the correct definitions and/or amend the claim limitations to clarify as supported by the specification.
"a composition ratio in the total of fiber blends" – “refers to a ratio of the number of fibers having a common cross-sectional shape to the total number of fibers, as given by the 
Composition ratio in the total of fiber blend materials (%) = the number of fibers having a common cross-sectional shape / total number of fibers x 100 (2)”; instant specification [0046]-[0047].
“common cross sectional shape” – “with regard to fibers having a common cross-sectional shape for use in the present invention, the cross sections of two fibers are compared and the comparison identifies one of the fibers, but not the other, as having a protrusion at the periphery of the cross section, those fibers are not considered to have a common form. When the number of protrusions is different between the fibers, those fibers are also not considered to have a common form. When the fibers have the same number of protrusions and, however, have a difference of not less than 30% in the above-described surface area increase rate, those fibers are not considered to have a common form. When a fiber having a round or oval cross section, among fibers having no protrusion, is compared with another fiber similarly having a round or oval cross section and the comparison identifies those fibers as having a difference of not less than 30% in the above-described surface area increase rate or as having a difference of not less than 50% in the bel  -described modification degree, those fibers are not considered to have a common form. Also, a fiber having a round or oval cross section is not considered to  have a common form with a fiber having an angular cross section, while fibers having cross sections with different numbers of angles are not considered to have a common form although each of the fibers has an angular cross section. Also, when fibers have angular cross sections with the same number of angles and, however, have a difference of not less than 30% in the surface area increase rate, those fibers are not considered to have a common form. In reference to the above-i.e. they need to be same basic geometric shape, but also be within 30% SAI of each other if the same geometric form, as claim 1 additionally requires at least 3% difference in Fiber(min) and Fiber(max) this means they must be within 3-30% of the same SAI and the same geometric cross sectional shape.
 “micropore specific surface area” – a measure of the fiber surface area as measured in Non-Patent Document 1: Kazuhiko Ishikiriyama et al.; JOURNAL OF COLLOID AND INTERFACE SCIENCE, VOL. 171, 103-111 (1995).
Other References of Note
The following prior art was found in an updated search and is considered relevant to the claimed invention but has not been cited in a rejection:
US 2014/0206532 A1 discloses a filter based adsorbent comprising polymer fibers having an increased surface area to improve adsorption, and which may have a circular morphology, and a non-circular morphology, optionally defining multiple gear-shaped, winged shaped or lobe-shaped projections along the length of the polymer fibers (Abstract, [0008]) wherein the surface area is  “increased by reducing the diameter of the polymer fibers, by changing the cross-sectional shape of the polymer fibers, or a combination of both”, including up to 8000% surface area increase compared to a round fiber [0053] and that “[n]on-round fibers can be formed with a significantly greater surface-area to-weight ratio compared with round fibers having the same diameter” including shapes having 50%, 100%, 600% and 900% increase in surface area [0054].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0275874 A1 (hereinafter “Shimagaki”) in view of US 5,454,946 (hereinafter “Heagle”) and US 2014/0275497 (hereinafter “Leach”) and US 2006/0032816 A1 (hereinafter “Marcus”).
Regarding claims 1, 8-9 and 13 Shimagaki discloses a fibrous absorbent material comprising: 
A mix of two different fibers having a common cross-sectional shape but different diameters (Fiber A of smaller diameter, Fiber B of larger diameter) and which may be different shapes (including, to claim 8, elliptical i.e. oval, [0112]), 
wherein the equivalent circle diameter of the smaller fibers (i.e. Fiber(max)) is not particularly limited but (to claim 9) is preferably 5-10 µm, which overlaps the range claimed and is thus obvious (see MPEP 2144.05(I))  and for the larger fibers (i.e. Fiber(min)) it is also not particularly limited but is preferably from 10-50 µm; [0061]-[0062], [0092], [0112].
With regard to the fibers being porous: it is disclosed that the fiber has a surface area of 0.1-10 m2/g as measured by mercury porosity [0100], and therefore the fibers must inherently at least poses surface features which would be broadly considered pores.
Shimagaki does not specifically disclose (1) the relative amount of each fiber (i.e. the claimed composition ratio), or (2) wherein the fiber(min) and fiber(max) have different cross sectional shapes (3) the micropore specific surface area is not less than 30 m2/g, or (4) the surface area increase rate or the occupancy rate as claimed.
With regard to (1) the amount of each fiber, Shimagaki discloses only the two types of fibers but is silent to the ratio between the fiber(max) and the fiber(min); however when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Further as the diameter effects filtration properties [0060]-[0061], the ratio of each is considered a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
With regard to (2) the fiber(min) and fiber(max) having different cross sectional shapes, Marcus discloses a fiber based adsorbent comprising fiber bundles (i.e. a fibrous material, Abstract, [0005]-[0008], Fig. 1, [0035]-[0043]) which may comprise fibers having a circular cross section, or fibers having “co-linear channels that run the length of the surface of the fiber (i.e. channeled cross section) or a mix/blend of fibers having different cross-sectional shapes [0009]. 
Therefore, because Shimagaki discloses the cross sectional shapes of the fibers may be various shapes including cylindrical, elliptical, rectangular, or polygonal, including a star [0112] but is unclear if different shapes are sued together, and Marcus discloses similar fiber shapes and specifically using different fiber shapes together [0009], at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the fibrous material of Shimagaki in view of Heagle and Leach by having the fiber A and fiber B be different cross sectional shapes such as disclosed by Marcus because it is known to use a mixture of fibers having different cross sectional shapes in similar fiber packed filter columns to yield the predictable results of successful filtration.
However, with regard to (3) the micropore specific surface area, Shimagaki discloses the specific surface area is preferably 0.3 m2 per gram or more and that “[s]ince the surface area cannot be expanded infinitely, there is a practical limit thereto. Preferably, the surface area may be 10 m2 or less” [0100], and thus Shimagaki is not seen to place a limit to the specific surface area except that which is practically possible, the value of 10 appears to be arbitrary as there is no reason given for that particular values importance to the invention. With further regard to the specific surface area of adsorbent fibers used to filter leucocytes, Heagle discloses a filter material for filtering leucocytes from blood, wherein support/matrix fibers are mixed with adsorbent fibrillated fiber particles which have a surface area of between 5 and 100 m2/g and explains the important of high surface area for leucocyte removal (Abstract, C1/L29-41). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the fibrous material of Shimagaki by using a specific surface area of one of the fibers A or fibers B of between 5 and 100 m2/g as disclosed by Heagle because this range of specific surface area is known to improve leucocyte filtration in adsorbent fibers (Abstract, C1/L29-41).
To achieve an increased specific surface area in the fibers of Shimagaki, the diameters of the fibers may obviously be adjusted and further Leach discloses that with regard to the surface areas of solid adsorbents, including fibers, “the solid extraction material may also provide a larger surface area by being porous in comparison to a non-porous material” and “the solid extraction material can be further treated to increase its surface area, for example, by physically or chemically etching or eroding the surface of the solid extraction material”; [0083]-[0092].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the fibrous material of Shimagaki by making the fibers porous and/or Leach because this involves the use of a known method of increasing the surface area of a solid adsorbent to aide in adsorption [0083]-[0092].
With regard to (4) the surface area increase rate and the occupancy rate as claimed, the exact dimensions of the fiber cross sections are not disclosed and so it is not possible to directly calculate a “surface area increase rate” as claimed. However Marcus discloses that increasing surface area per unit volume of a column based fiber filtration material “can improve mass transfer and separation characteristics” and “[a]s such, standard liquid chromatography columns utilizing the disclosed monolithic cartridges can be operated lower instrumentation overhead, which can translate to lower operational costs” [0074], and thus fiber surface are per unit volume is a result effective variable because changing it clearly effects the type of product obtained. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  As the fibers cross-sectional shape along with its diameter inherently and obviously effects the surface area, they are also seen as result effective variables.
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate surface area of the fibers, including by changing the fibers cross-sectional shape and  diameter, , so as to produce desired filter and filtration properties. Because the fibers A and fibers B have different cross-sectional shapes and diameters, this will inherently include a mix of fibers A and B having shapes which satisfy the “surface area increase rates”, and “occupancy rates” as claimed
Regarding claims 2-4 and 15 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1, but is silent the specific material of the Fiber B, Fiber(min), therefore it would have been obvious to form them of the same material as the 
Regarding claim 6-7 and 10-11 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1, but does not disclose the “occupancy rate”, the “modification degree”, the “surface area increase rate “or “Sfo ratio Z” as defined in claims 5-7 and 10. However claims 5-7 and 10 are seen to be various different measurement means to quantify the same concept, i.e. the degree to which the fibers cross sectional shape (and area) is the same but different than each other, i.e. they must be similar but not too similar and not too different.  
While the exact dimensions of the fiber cross sections is not given and so it is not possible to directly calculate the “occupancy rate”, the “modification degree”, the “surface area increase rate “or “Sfo ratio Z” as claimed. However Marcus discloses that increasing surface area per unit volume of a column based fiber filtration material “can improve mass transfer and separation characteristics” and “[a]s such, standard liquid chromatography columns utilizing the disclosed monolithic cartridges can be operated lower instrumentation overhead, which can translate to lower operational costs” [0074], and thus fiber surface are per unit volume is a result effective variable because changing it clearly effects the type of product obtained. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate surface area of the fibers, including by changing the fibers cross-sectional shape and  diameter, , so as to produce desired filter and filtration properties. Because the fibers A and fibers B have different cross-sectional shapes and diameters, this will inherently include a mix of fibers A and B having shapes which satisfy the “occupancy rate”, the “modification degree”, the “surface area increase rate “or “Sfo ratio Z” as claimed
Regarding claim 11 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1, wherein the fiber diameter ratio Y obtained by dividing the equivalent circle diameter of the fiber(max) (3-4.5µ) by the equivalent circle diameter of the fiber(min) (10-50µ) is 0.06-0.45. 
Regarding claim 12 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1, which may be straight fibers; ([0069]. 
Regarding claim 14 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1, but is silent to the ratio between the fiber(max) and the fiber(min); however when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate ratio of large and small fibers including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 16 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 15, wherein the raw material is an ester group-containing polymer; [0053]. 
Regarding claim 17 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1 for use in medical applications (i.e. blood, Abstract, [0113]). 
Regarding claim 18 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1 for use in purification column applications (Abstract). 
Regarding claim 19 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1, and those it is not specifically disclosed that it adsorbs beta2-microglobulin with an adsorption capacity of not less than 0.005 mg/cm3, since the composition is the same as the composition recited in claim 1 and 19, it is asserted, absent evidence to the contrary, that one would reasonably expect that the fibrous material disclosed by Shimagaki inherently has the same properties as the fibrous material recited in claim 19.  .

Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by/ under 35 U.S.C. 103 as being unpatentable over Shimagaki in view of Heagle, Leach and Marcus in view of WO 2014/126014 A1 (hereinafter “Fujieda”, where citations are to US 2015/0374898 A1 as the English Translation).
Regarding claim 20 Shimagaki in view of Heagle, Leach and Marcus discloses the fibrous material according to claim 1 which is an adsorbent used in a column but does not disclose the details of the column,  However Fujieda discloses a purification column comprising a plastic casing and the fibrous material, in which the fibrous material is arranged in the plastic casing straight in the axial direction extending between openings on both sides of the casing, and an inlet port and an outlet port for a fluid that is to be treated are provided at either end of the plastic casing (Fig. 1-5, [0068], [0073]). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the fibrous material of Shimagaki in view of Heagle, Leach and Marcus in the column as disclosed by Fujieda because this involves the simple substation of fibrous filtration material known in the art with the predictable results of a successful filtration column.
Regarding claim 21 Shimagaki in view of Heagle, Leach, Marcus and Fujieda discloses the purification column according to claim 20, wherein the equivalent diameter of flow cross-section is 1-5000 µm Fujieda [0007]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in Fujieda’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 22 Shimagaki in view of Heagle, Leach, Marcus and Fujieda discloses the purification column according to claim 20, and while the specific pressure loss is not given, however pressure loss is well known to be controlled in a filtration column, and would have been at least controllable by changing the packing density of the adsorbents. Thus the pressure loss of the column is considered a result effective variable because changing it will clearly effect the product. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pressure loss of the column including those within the scope of the present claims, so as to produce desired end results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773